Cite as 2017 Ark. 324
                SUPREME COURT OF ARKANSAS
                                      No.   CV-16-993

                                 Opinion Delivered: November 30, 2017
DESOTO GATHERING COMPANY
LLC                              APPEAL FROM THE FAULKNER
                      APPELLANT COUNTY CIRCUIT COURT
                                 [NO. 23CV-12-1143]
V.
                                 HONORABLE MICHAEL MURPHY,
 ANGELA HILL, IN HER OFFICIAL    JUDGE
 CAPACITY AS FAULKNER COUNTY
 ASSESSOR; FAULKNER COUNTY
 BOARD OF EQUALIZATION;          AFFIRMED.
 FAULKNER COUNTY, ARKANSAS;
 FAULKNER COUNTY TREASURER;
 AND FAULKNER COUNTY TAX
 COLLECTOR
                       APPELLEES




                              JOHN DAN KEMP, Chief Justice

       Appellant DeSoto Gathering Company, LLC, appeals the order of the Faulkner

County Circuit Court granting the motion to dismiss of appellees Angela Hill, in her official

capacity as Faulkner County Assessor; Faulkner County Board of Equalization; Faulkner

County, Arkansas; Faulkner County Treasurer; and Faulkner County Tax Collector

(collectively referred to as the “County”).1 This case presents a two-fold question: (1)

whether a corporation’s representative, a nonlawyer, engaged in the unauthorized practice



       1
          This appeal is a companion case to CV-16-990, DeSoto Gathering Company, LLC
v. Hill; CV-16-1000, USAC Leasing, LLC v. Hill; and CV-16-994, USAC Leasing, LLC v.
Hill.
of law when he initiated appeals to the county court on behalf of the corporation and, if so,

(2) whether the petitions of appeal were a nullity.

       DeSoto Gathering Company, LLC, owns gas compressors, gas-gathering systems,

and other related equipment subject to ad valorem property tax in Faulkner County. DeSoto

filed ad valorem appeals from the Faulkner County Board of Equalization to the Faulkner

County Court for the 2012, 2013, and 2014 tax years. DeSoto’s corporate tax director,

Murray Williams, initiated the county court appeals by sending letters requesting an appeal

or by signing form petitions provided by the Faulkner County Clerk. After the county court

upheld the board’s assessments, DeSoto appealed to the Faulkner County Circuit Court.

The circuit court consolidated all the appeals into one case pursuant to an order entered on

August 14, 2015.2

       On November 5, 2015, the County filed a motion to dismiss for lack of jurisdiction.

Citing Stephens Production Co. v. Bennett, 2015 Ark. App. 617, the County argued that

because Williams, a nonlawyer, engaged in the unauthorized practice of law when he signed

the petitions for appeal, those petitions were null and void, and consequently, the county

and circuit courts lacked jurisdiction to hear the appeals. The circuit court agreed and

granted the County’s motion to dismiss for lack of jurisdiction in an order entered August

16, 2016.

       DeSoto makes the following arguments on appeal: (1) Williams did not engage in

the unauthorized practice of law when he initiated county court appeals on behalf of the


       2
      The circuit court consolidated case nos. 23CV-13-1010 and 23CV-14-916 into
23CV-12-1143, because the cases involved common questions, facts, parties, and witnesses.


                                              2
corporation; (2) even if this court concludes that Williams engaged in the unauthorized

practice of law, the appeal petitions were not a nullity because the County failed to timely

object to the unauthorized practice; and (3) even if this court decides that the County’s

objection was timely and that the appeal petitions were not a nullity, our decision in this

case should only be applied prospectively.

       For the reasons expressed in DeSoto Gathering Co., LLC v. Hill, 2017 Ark. 326, we

hold that Williams engaged in the unauthorized practice of law when he initiated appeals to

the county court on behalf of DeSoto and that the petitions of appeal were a nullity.

Therefore, we affirm the circuit court’s order of dismissal.

       Affirmed.

       HART, J., dissents.

       JOSEPHINE LINKER HART, Justice, dissenting. I dissent for the reasons set forth

in Desoto Gathering Co., LLC v. Hill, 2017 Ark. 326.

       Elias, Books, Brown & Nelson, P.C., by: William K. Elias, for appellant.

       David Hogue; and Taylor & Taylor Law Firm, P.A., by: Andrew M. Taylor and Tasha

C. Taylor, for appellees.




                                              3